NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT


KENNETH MASCIO, NOEL MASCIO,           )
LARRY CHMIEL, YONG CHMIEL,             )
COLETTE STIBICH, JASON STIBICH,        )
JCCJ, INC., a Florida corporation,     )
RICHARD MELCHIONNO, ARTURO             )
FUENTE, VIENNA FUENTE, LUCIE           )
LICCESE, MICHELLE BIRD, HOLGER         )
REINS, YVONNE REINS, KURT              )
BESCH, RENAE BESCH, JON E.             )
BERKOVICH, LEONA CAMBA,                )
ALFREDO CAMBA, WILLIAM T.              )
ROYAL, SR., BERTRAM ADAMS,             )
EDUARDO SOUSA, WILLIAM                 )
MCKOWN and AMANDA MCKOWN,              )
                                       )
            Appellants,                )
                                       )
v.                                     )      Case Nos. 2D17-1424
                                       )                2D18-3375
THE MANNING TEAM, INC., a              )
dissolved Florida corporation, GN      )
ENTERPRISES, L.L.C. d/b/a KELLER       )      CONSOLIDATED
WILLIAMS TAMPA PROPERTIES;             )
NICOLA UBALDINI and RENE DAWN          )
MANNING,                               )
             Appellees.                )
                                       )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.
Mercedes G. Hale of Hale and Messina
Law, PLLC., Wesley Chapel, for Appellants.

Lori A. Heim and Marjorie S. Hensel of
Bush Ross, P.A., Tampa for Appellees GN
Enterprises, LLC d/b/a Keller Williams
Tampa Properties and Nicole Ubaldini.

No appearance for remaining Appellees.




PER CURIAM.


            Affirmed.



NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.




                                         -2-